Title: To Benjamin Franklin from René-Georges Gastellier, 9 February 1783
From: Gastellier, René-Georges
To: Franklin, Benjamin


Monsieur et trés illustre docteur
Mgis [Montargis] 9 fevrier 1783
Mr le marquis dusaillant Gendre de Mr le Mquis de mirabeau doit vous remettre le petit ouvrage que vous me permettés de vous dédier, mais auparavant que de lui faire voir le Grand jour, j’ai crú devoir le soumettre à votre examen afin de rectifier de Corriger ce qui pourroit vous déplaire, et même d’y enlever jusqu’a votre nom si l’ouvrage ne vous semble pas digne de toute votre indulgence. J’attends sur cela une reponse décisive et je me resigne par avance à tout ce qui vous plaira d’ordonner, voici le seul exemplaire qui paroît, l’imprimeur ne tirera pas la derniere feuille que je ne sache votre décision, j’ose me flatter qu’elle me sera favorable surtout vous etant demandée par une personne aussi respectable que l’est le Gendre de l’ami des hommes.
Je suis avec respect Monsieur et trés illustre docteur votre trés humble trés obeissant serviteur
Gastellier
 
Endorsed: Gastellier 9 Fev 83
